96 F.3d 1438
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Chester James DOLES, Plaintiff-Appellant,v.Calvin T. KRAMMES, Former 1992 Police Chief, Town of Elkton;Town of Elkton, Virginia;  James Crouse, Mayor, Town ofElkton;  Kennard Merrey, Former 1992 Town of ElktonCommissioner;  Jessie P. Boyd, Former 1992 Town of ElktonCommissioner;  Gene A. Broomell, Former 1992 Town of ElktonCommissioner;  Constance W. Dunbarr, Former 1992 Town ofElkton Commissioner, in their Official and Individualcapacities, Defendants-Appellees.

No. 95-7734.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 5, 1996.Decided Sept. 13, 1996.
Chester James Doles, Appellant Pro Se.
D.Md.
AFFIRMED.
Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Doles v. Krammes, No. CA-95-2609-ADM (D.Md. Sept. 13, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED